928 F.2d 410
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Donald L. SNELLMAN dba Norfin, Plaintiff-Petitioner,v.RICOH COMPANY, LTD., Defendant-Respondent.
Misc. No. 298.
United States Court of Appeals, Federal Circuit.
Jan. 14, 1991.

On Petition for Permission to Appeal.
N.D.Cal.
DENIED.
Before LOURIE, Circuit Judge, FRIEDMAN, Senior Circuit Judge and MAYER, Circuit Judge.
ORDER
LOURIE, Circuit Judge.


1
Donald L. Snellman dba Norfin petitions for permission to appeal the order certified pursuant to 28 U.S.C. Sec. 1292(b), (c)(1) by the United States District Court for the Northern District of California.  Ricoh Company opposes the petition on the merits and on the ground that it was untimely filed.


2
As shown by the district court's list of docket entries, the district court's certification order was entered on December 6, 1990;  thirteen days later, on December 19, 1990, Snellman "faxed" its petition for permission to appeal to this court.


3
Pursuant to Fed.R.App.P. 5(a), a petition for permission to appeal must be filed within 10 days after entry of the district court's order.  Fed.R.App.P. 26(b) specifically prohibits this court from extending the 10-day period.  Here, the petition was not timely filed.


4
Accordingly,

IT IS ORDERED THAT:

5
Snellman's petition for permission to appeal is denied.